Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 11 and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Loccufier et al. (EP 1788429 A1) in view of Sagawa et al. (JP 2008-094803 A) and/or Hiroyuki Igarashi et al. (“Preparation and Photoreactivity of a Novel Lophine Dimer Containing a Hydrophilic Group”, Journal of Photopolymer Science and Technology, Vol. 20, Issue 5 1 Jan. 2007, pages 757-762).
Regarding claims 11 and 14-24, Loccufier et al. teach negative-working lithographic printing plate precursor (cf. par. 17) including (i) a support having a hydrophilic surface or which is provided with a hydrophilic layer (cf. p. 4, |. 7, par. 47 ff.), and (ii) a coating including a photopolymerizable layer (cf. p. 4, |. 8, par. 53 ff.) including a photoinitiator (cf. par. 62 ff.) and a polymerizable compound (cf. par. 83 ff), wherein the definition of the photoinitiator includes compounds comprising a solubilizing group capable of solubilizing the photoinitiator in the gum solution (cf. p. 8, |. 55-56); included in the list of these solubilizing groups are polyalkyleneoxide groups (cf. par. 64, p.9, I. 9-10, claim 6), and the list in par. 65 on p. 9 to p. 17 includes compounds having structural moiety including an oligo- or poly(alkyleneglycol) represented by Formula 1 as instantly claimed. The relevant specific compounds are compound BS-7, lodonium-7, Sulf-2, and Acet-5. A hexaarylbisimidazole-derivative having the imidazole dimer moiety also present in formula III of instant claim 17 is also in said list as HABI-1, but instead of
poly(alkyleneglycol) groups it has two carboxy groups. In the single specific example of Loccufier et al. (cf. par. 148) the photoinitiator BS-3 does not have a poly(alkyleneglycol) group, but has a carboxylic acid group. A method of making a printing plate precursor including the steps of applying on a support having a hydrophilic surface or which is provided with a 
	Loccufier et al. only differs from the negative-working printing plate precursor as instantly claimed by not explicitly stating that the photoinitiator does not include a
oligo- or poly(alkyleneglycol) moiety represented by formula 1 of instant claim 11. The problem to be solved by the present invention may therefore be regarded as the provision of a negative-working lithographic printing plate precursor comprising a photopolymerizable layer which does not generate deposits during processing, i.e. in the developing step for making printing plates from the exposed printing plate precursors. 
	Loccufier et al. already proposes the person skilled a lithographic printing plate
precursor which includes a photoinitiator having a solubilizing group in the photosensitive layer. The solubilizing group of the photoinitiator of Loccufier et al. led to good dissolution or dispersion of the photoinitiator in the gum solution used to make printing plates from the printing plate precursors after exposure and development, resulting in a printing plate precursor with high sensitivity, a good clean-out after gumming and formation of high quality images (cf. par.
14 and par. 62). Loccufier et al. already suggest to use polyalkylene oxide (i.e. oligo- or poly(alkyleneglycol)) moiety as one of three preferred solubilizing groups (cf. claim 6 of Loccufier et al.).

Also, Hiroyuki Igarashi et al. teach hexaarylbisimidazole derivatives containing hydrophilic oligo-ethylene glycol groups as radical initiators, in particular photoinitiators (cf. abstract). Hiroyuki Igarashi et al. explicitly states that the disclosed dimers are expected to improve the dispersion and stability in developing solutions used in resist compositions (cf. p. 757). Scheme 1 discloses the same dimer (4) also disclosed in Sagawa et al. (cf. p. 758, right column), and the improved dispersion stability in a developer solution (cf. page 759, right-hand column, paragraph 2.6).Therefore, the skilled person would regard it a normal design procedure .
Allowable Subject Matter
Claims 12, 13 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See JP 50045889 A teaches an initiator of alkylene glycol.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722